The statement of facts, in substance, and the questions of law involved herein are identical with those in the case of Marshall Hetherington and Lula Harding v. Jacob Falk,173 Okla. 437, 49 P.2d 750, this day decided by this court, and the opinion and syllabus of said case are adopted herein.
The Supreme Court acknowledges the aid of Attorneys B.A. Lewis, Glen H. Chapple, and J. Robt. Ray in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Lewis and approved by Mr. Chapple and Mr. Ray, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, PHELPS, and CORN, JJ., concur. *Page 441